Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-12 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 5/13/22, Applicant amended the independent claims.  And, Applicant’s Remarks address these features.  Note the new prior art added to a new 103 rejection addressing these features.
Also, the 101 is still found to apply.  No additional elements have been added with the 5/13/22 amendment.
Also, possible Allowable Subject Matter was identified in the May 25, 2022 interview.  Proposed amendments to possibly go past 101 and prior art were discussed. See the May 25, 2022 interview summary.  Applicant said they would contact their client to see if the client approved of the amendment proposals.  However, several attempts by phone and email were made to discuss whether client wanted to move forward with the proposed amendments from the May 25 interview and towards possible allowance.  However, Attorney did not return calls or emails.  And, it was indicated that the case was already up for examination.  So, without confirmation on the possible further amendments from the interview, the current claims dated 5/13/22 are rejected as stated below.
Also, Examiner notes that the related foreign priority application 2020-082867 had no actions on it in Global Dossier at the time of this Final Rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11, 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite acquiring browsing mode information that indicates a mode of browsing content; and arranging, in the mode based on the browsing mode information acquired at the acquiring, at least one element including a plurality of elements that is used to judge whether the content has actually been browsed by a user in a content area in which the content is provided, wherein the arranging includes: dividing, based on the browsing mode information, the content area into a plurality of areas and arranging each of the plurality of elements in a center of each of the plurality of areas for detection of viewable state; if a number of the plurality of areas in a vertical direction is an even number, one of the at least one element is arranged in a center of the content area; and if the number of the plurality of areas in the vertical direction is an odd number, the at least one element is not arranged in the center of the content area.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  There are no additional elements or explicit hardware in representative claim 1.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-8, 10 are not considered directed to any additional non-abstract claim elements.   There are no explicit additional elements in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (10783548) in view of Umeda (WO2015063909A1) in view of Watanabe (20150154282).
Claims 1, 11, 12. Examiner notes Fig. 4.  Bhowmick discloses a non-transitory computer readable storage medium having an arrangement program stored thereon causes a computer to execute a process comprising: 
acquiring browsing mode information that indicates a mode of browsing content (Figs. 1, 3, 4 where the content and ad areas of the browsing mode are acquired; also see geometric info at 4:55-5:2 ); and 
arranging, in the mode based on the browsing mode information acquired at the acquiring, at least one element including a plurality of elements that is used to judge whether the content has actually been browsed by a user in a content area in which the content is provided (7:40-8:7; Figs. 3, 4).
Bhowmick does not explicitly disclose wherein the arranging includes: dividing, based on the browsing mode information, the content area into a plurality of areas and arranging each of the plurality of elements in a center of each of the plurality of areas for detection of viewable state; if a number of the plurality of areas in a vertical direction is an even number, one of the at least one element is arranged in a center of the content area; and if the number of the plurality of areas in the vertical direction is an odd number, the at least one element is not arranged in the center of the content area.
However, Bhowmick further discloses a plurality of elements that is used to judge whether the content has actually been browsed by the user, and the arranging includes dividing, based on the browsing mode information, the content area into a plurality of areas and arranging the plurality of elements in the plurality of areas, respectively (7:40-8:7; Figs. 3, 6, 7; see plurality of areas at Figs. 2b, 2c, 4).  And, Umeda at Figs. 3a, 3b and their description in the Spec (note the attached English description of the Spec of Umeda) discloses tracking an advertisement as seen or not by noting what percentage of the ad has been seen (Figs. 3a, 3b and description).  And, Watanabe at [101] discloses dividing areas to find center points based on even or odd number of sections.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Watanbe’s dividing to Umeda’s tracking viewed percentaged of an ad to Bhowmick’s plurality of areas and tracking ad viewing.  One would have been motivated to do this in order to better track ad viewing.
Claim 2. Bhowmick further discloses the arrangement program according to claim 1, wherein the acquiring includes acquiring, as the browsing mode information, information that indicates a shape of the content (see shape at 6:23-45; note shapes of the content at Figs.2b, 2c, 4).
Claim 3. Bhowmick further discloses the arrangement program according to claim 2, wherein the acquiring includes acquiring, as the information that indicates the shape of the content, a size of the content (see size at 4:55-5:2, 5:25-6:23, 12:63-13:20). 
Claim 4. Bhowmick further discloses the arrangement program according to claim 1, further comprising: judging whether the at least one element arranged at the arranging has been displayed at a position at which browsing is available for the user; and transmitting, based on the judgement obtained at the judging, display state information related to a display state of the content (7:40-8:7; Figs. 3, 6, 7).
Claim 5. Bhowmick further discloses the arrangement program according to claim 4, wherein the transmitting includes transmitting, as the display state information, information indicating that the at least one element has been displayed at the position at which browsing is available for the user (7:40-8:7; Figs. 3, 6, 7).
Claim 6. Bhowmick further discloses the arrangement program according to claim 4, wherein the transmitting includes transmitting, when the judgement obtained at the judging satisfies a predetermined condition, information indicating that the content has actually been browsed by the user (7:40-8:7; Figs. 3, 6, 7).
Claim 7. Bhowmick further discloses the arrangement program according to claim 6, wherein the transmitting includes transmitting, when the judgement satisfies the predetermined condition that is a condition in which a ratio of the at least one element that has been displayed at the position at which browsing is available for the user to the at least one element exceeds a  threshold, the information indicating that the content has actually been browsed by the user (7:40-8:7; Figs. 3, 6, 7).
Claim 8. Bhowmick further discloses the arrangement program according to claim 4, wherein the arranging includes arranging another element that is used to control a timing of the judgement obtained at the judging in an invisible area that is located outside the content area, and the judging includes judging, when the other element arranged at the arranging is displayed at the position at which browsing is available for the user, whether the at least one element has been displayed at the position at which browsing is available for the user (11:25-50, “…The detection logic can be triggered every second or some other period of time to determine the value of viewability. In accordance with various embodiments, in the situation where the test feature is inside the viewport, the compositor frames are rendered and can be detected to indicate viewability of an ad included in the ad slot. In the situation where the test feature is outside the viewport,”  the timing features are described here and outside the viewport is interpreted to read on invisible area as presently claimed). 	Also, note that Bhowmick discloses invisible elements (Figs. 1, 2c), scrolling to see content that was not visible (see scroll at 4:30-45), and measuring display time (4:45-50).
Also, Examiner notes that Applicant Spec at page 2 describes as old and well known technology that uses a transparent/invisible video and tracking frame rate or time.  So, this Applicant admitted old and well known admission also seems to read on the feature preceding.
Claim 10. Bhowmick further discloses the 
arrangement program according to claim 1, wherein the acquiring includes acquiring, as the browsing mode information, information indicating an operating characteristic with respect to the content (7:40-8:7; Figs. 3, 6, 7).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (10783548) in view of Umeda (WO2015063909A1) in view of Watanabe (20150154282) in view of Applicant’s Own Admission.
Claim 8. Bhowmick does not explicitly disclose the arrangement program according to claim 4, wherein the arranging includes arranging another element that is used to control a timing of the judgement obtained at the judging in an invisible area that is located outside the content area, and the judging includes judging, when the other element arranged at the arranging is displayed at the position at which browsing is available for the user, whether the at least one element has been displayed at the position at which browsing is available for the user.  However, Bhowmick discloses timing and not visible elements (11:25-50, “…The detection logic can be triggered every second or some other period of time to determine the value of viewability. In accordance with various embodiments, in the situation where the test feature is inside the viewport, the compositor frames are rendered and can be detected to indicate viewability of an ad included in the ad slot. In the situation where the test feature is outside the viewport,”  the timing features are described here and outside the viewport is interpreted to read on not visible).  So, with the preceding  Bhowmick discloses not visible area but does not explicitly disclose invisible area.	Also, note that Bhowmick discloses invisible elements (Figs. 1, 2c), scrolling to see content that was not visible (see scroll at 4:30-45), and measuring display time (4:45-50).  Also, Examiner notes that Applicant Spec at page 2 describes as old and well known technology that uses a transparent/invisible video and tracking frame rate or time.  So, this Applicant admitted old and well known admission also reads on the feature preceding with timing and invisible area.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add invisible area and timing for viewability determination to Bhowmick’s not visible area and timing for viewability determination.  One would have been motivated to do this in order to better make a viewability determination.




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Conner at [15] and Shimizu ‘107 at 12:45-50 and Watanabe at [101] have center point markings.
These disclose relevant features: Callaghan [50], Candiotti [48], Gilbert [44], Tsemekh.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/9/22